      Case: 3:19-cv-01243-JJH Doc #: 15 Filed: 06/01/20 1 of 2. PageID #: 1449




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Paul R. Kearns,                                                   Case No. 3:19-cv-1243

                        Plaintiff

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Commissioner of Social Security,

                        Defendant



        Before me is the Report and Recommendation (“R & R”) of Magistrate Judge Jonathan D.

Greenberg filed on February 3, 2020. (Doc. No. 13). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day window for

objections has elapsed, and no objections have been filed. The Commissioner has indicated he will

not be filing objections. (Doc. No. 14).

        After reviewing Judge Greenberg’s R & R, I hereby adopt it in its entirety as the Order of

the Court. In assessing Plaintiff’s Residual Functional Capacity (“RFC”), the ALJ failed to properly

address certain limitations opined by state agency reviewing psychologist Dr. Matyi and state agency

reviewing psychiatrist Dr. Finnerty. Therefore, the Commissioner’s final decision must be vacated

and remanded. Although I agree that the ALJ did properly evaluate the opinion of Dr. Wagner in
     Case: 3:19-cv-01243-JJH Doc #: 15 Filed: 06/01/20 2 of 2. PageID #: 1450



his decision, the ALJ must reassess that opinion when evaluating the mental RFC to give proper

consideration of the state agency reviewing professionals as well on remand.



       So Ordered.

                                                      s/ Jeffrey J. Helmick
                                                      United States District Judge




                                                 2
